Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Arguments and amendments filed 3/1/2021 has been examined.
Claims 1, 13, 14, 16, 17 and 18 have been amended.
Claims 2, 7, 9-12 and 19 are cancelled. 
In this office action, claims 1, 3-6, 8, 13-18 are currently pending.
This Office Action is Final.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-6, 8, 13-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent #10,528,550. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to remove the limitations below in order to broaden the scope of the invention.


Current Application
U.S. Patent #10,528,550 
Appl. No. 14/692,842
1. A method for managing a first stream of tuples within a window of
a stream operator, comprising:

receiving, at a runtime, during a first time, a customized condition at the condition input
port of the stream operator;
monitoring a first group of one or more tuples from the first stream of tuples at a first
window of the stream operator, wherein the first group of one or more tuples are stored within a memory of a compute node that supports the stream operator;
determining whether the first group of one or more tuples at the first window fulfills the
customized condition; 




deleting, from the memory and in response to the first group of one or more tuples
fulfilling the customized condition, the first group of one or more tuples;

condition input port of the stream operator; and
deleting, from the memory and in response to a second group of one or more tuples
fulfilling the second customized condition, the second group of one or more tuples.

 



3. The method of claim 1, wherein deleting the first group of one or more tuples occurs after
a number of tuples from the stream of tuples are received.
4. The method of claim 1, wherein the stream operator is a join stream operator having at
least two input ports and the condition input port.
5. The method of claim 4, wherein the customized condition selects at least one input port

6. The method of claim 5, further comprising:
selecting, randomly, from a first input port and a second input port; and
determining whether a first tuple fulfills the customized condition at a selected input port.





















8. The method of claim 1, wherein the customized condition is a condition that is
configurable by a user.















13. The method of claim 1, wherein the customized condition specifies
that tuples joined a threshold number of times in prior join operations are deleted, wherein 


14. The method of claim 1, wherein the customized condition specifies that groups of tuples exceeding a threshold number of tuples are deleted, wherein the first group of one or more tuples exceeds the threshold number of tuples.

15. The method of claim 1, wherein deleting the first group of one or more tuples occurs
simultaneously with the receiving the customized condition.

16. The method of claim 1, wherein the customized condition is an exact keyword match condition, wherein determining whether the first group of one or more tuples at the first window fulfills the customized condition further comprises:
determining that each of the one or more tuples of the first group of one or more tuples 
determining, in response to determining that each of the one or more tuples of the first
group of one or more tuples at the first window includes the first URL,
that the first group of one or more tuples at the first window fulfills the customized condition.

17. The method of claim 1, wherein prior to deleting the first group of one or more tuples, the method comprises determining a second number of times the first group of one or more tuples will be joined in the future downstream the stream operator,
wherein the first number of times the first group of one or more tuples were joined
upstream the stream operator and the second number of times the first group of one or more tuples will be joined in the future downstream the stream operator are both compared to a join trigger condition, and
wherein if an addition of the first number of times and second number of times exceeds



18. A method for managing tuples within a window of a stream operator, the method comprising:
receiving a first stream of tuples at a first input port to be processed by the stream
operator, the stream operator having at least one condition input port;
receiving, at a runtime, during a first time, a customized condition at the condition input
port of the stream operator, the customized condition specifying that tuples that include integers within a range of integer values are deleted;











monitoring a first group of one or more tuples from the first stream of tuples at a first
window of the stream operator;
determining that each tuple in the first group of one or more tuples includes an integer
value within the range of integer values;
deleting the first group of one or more tuples in response to determining that each tuple in
the first group of one or more tuples includes the integer value within the range of integer values;
receiving, at the runtime, during a second time, a second customized condition at the
condition input port of the stream operator, the second customized condition specifying that tuples that includes strings within a range of strings are deleted;
determining that each tuple in a second group of one or more tuples includes a string
within the range of strings; and


tuple in the second group of one or more tuples includes the string within the range of strings.





receiving, at runtime, a customized condition at the condition input port of the stream
operator;
monitoring a first group of one or more tuples from the first stream of tuples at a first
window of the stream operator, wherein the first group of one or more tuples are stored within a memory of a compute node that supports the stream operator;
determining whether the first group of one or more tuples at the first window fulfills the
customized condition;
determining that a first number of times the first group of one or more tuples were joined
upstream from the stream operator fulfills a join trigger condition; and
deleting, from the memory and in response to the first group of one or more tuples fulfilling the customized condition and the join trigger 







2. (Original) The method of claim 1, wherein deleting the first group of one or more tuples
occurs within a period of time of the receiving the customized condition.
3. (Original) The method of claim 1, wherein deleting the first group of one or more tuples
occurs after a number of tuples from the stream of tuples are received.
4. (Original) The method of claim 1, wherein the stream operator is a join stream operator
having at least two input ports and the condition input port.
5. (Original) The method of claim 4, wherein the customized condition selects at least one
input port from the at least two input ports.


6. (Previously Presented) The method of claim 5, further comprising:
selecting, randomly, from the at least two input ports, a selected input port, wherein the
selected input port is an input port at which to receive the first stream of tuples; and
determining whether a first tuple fulfills the customized condition at the selected input
port.
7. (Original) The method of claim 4, further comprising:
wherein the at least two input ports include a first input port and a second input port;
wherein receiving the first stream of tuples occurs at the first input port;
receiving, at the second input port, a second stream of tuples having a second group of
one or more tuples;
joining, in response to the first group of one or more tuples and the second group of one
or more tuples fulfilling a windowing condition at the first window, the first group and the
second group; and

8. (Original) The method of claim 1, wherein the customized condition is a condition that is
configurable by a user.

9. (Original) The method of claim 1, wherein the customized condition is a key from a keyvalue
pair.
10. (Original) The method of claim 9, wherein determining whether the first group of one or
more tuples at the first window fulfills the key.
11. (Original) The method of claim 9, wherein determining whether the first group of one or
more tuples at the first window fulfills a range of keys.
12. (Original) The method of claim 1, wherein the customized condition is one or more
attribute values from a key-value pair.
13. (Original) The method of claim 1, wherein the customized condition is a number of times the first group of one or more tuples is joined in prior join operations.

time delay and a number of tuples.

15. (Original) The method of claim 1, wherein deleting the first group of one or more tuples
occurs simultaneously with the receiving the customized condition.








16. (Previously Presented) The method of claim 1, wherein the customized condition is an exact key match condition, wherein determining whether the first group of one or more tuples at the first window fulfills the customized condition further comprises:
determining that each of the one or more tuples of the first group of one or more tuples at the first window includes a first key 
determining, in response to determining that each of the one or more tuples of the first
group of one or more tuples at the first window includes the first key including the first URL, that the first group of one or more tuples at the first window fulfills the customized condition.

17. (Previously Presented) The method of claim 1, wherein prior to deleting the first group of one or more tuples, the method comprises determining a second number of times the first group of one or more tuples will be joined in the future downstream the stream operator, wherein the first number of times the first group of one or more tuples were joined upstream the stream operator and the second number of times the first group of one or more tuples will be joined in the future downstream the stream operator are both compared to the join
trigger condition, and wherein if an addition of the first number of times and second number 

18. (Previously Presented) A method for managing tuples within a window of a stream
operator, the method comprising:
receiving a first stream of tuples at a first input port to be processed by the stream
operator, the stream operator having at least one condition input port;
receiving, at runtime, a customized condition at the condition input port of the
stream operator, the customized condition including an attribute value condition, an input port condition, a time delay condition, and a tuple number condition, the attribute value condition specifying a range of integer values required to satisfy the customized
condition, the input port condition specifying one or more input ports required to satisfy
the customized condition, the time delay condition specifying a time delay required to

monitoring a first group of one or more tuples from the first stream of tuples at a
first window of the stream operator;
determining that each tuple in the first group of one or more tuples includes an
integer value within the range of integer values;
determining that the first input port is specified in the one or more input ports by
the input port condition;
determining that the first group of one or more tuples have been in the first
window for at least the time delay required to satisfy the time delay condition;
determining that the number of tuples included in the first group of one or more
tuples is at least the number of tuples required to satisfy the tuple number condition; and



deleting the first group of one or more tuples in response to determining that each
tuple in the first group of one or more tuples includes the integer value within the range
of integer values, that the first input port is specified in the one or more input ports by the input port condition, that the first group of one or more tuples have been in the first window for at least the time delay, and that the number of tuples in the first group of one
or more tuples is at least the number of tuples required to satisfy the tuple number
condition.

19. (Previously Presented) The method of claim 18, wherein the method further comprises:
receiving a second stream of tuples at the first input port to be processed by the
stream operator;
monitoring a second group of one or more tuples from the first stream of tuples at
the first window of the stream operator;

integer value within the range of integer values;
determining that the first input port is specified in the one or more input ports by
the input port condition;
determining that the second group of one or more tuples have been in the first
window for at least the time delay required to satisfy the time delay condition;
determining that the number of tuples included in the second group of one or
more tuples is not the number of tuples required to satisfy the tuple number condition;
and
passing, in response to determining that the number of tuples in the second group
of one or more tuples is not the number of tuples required to satisfy the tuple number
condition, the second group of one or more tuples downstream the stream operator.






Allowable Subject Matter
Claims 1, 3-6, 8, 13-18 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a). Note specifically the double patenting rejection above.




















Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/Evan Aspinwall/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        5/19/2021